Exhibit 10.93

[Execution Copy]

THE BLACKSTONE GROUP L.P.

2007 EQUITY INCENTIVE PLAN

AMENDED AND RESTATED

DEFERRED HOLDINGS UNIT AGREEMENT

 

Participant: Bennett Goodman    Original Date of Grant: February 24, 2015
Date of Amendment: As of November 12, 2018 Number of Deferred Units: 5,028,435
  

1. Grant of Deferred Units. On the Original Date of Grant, the Partnership
granted the number of deferred units (the “Deferred Units”) listed above to the
Participant (the “Award”), effective as of Original Date of Grant set forth
above on the terms and conditions hereinafter set forth in a Deferred Holdings
Unit Agreement (as amended hereby, the “Award Agreement”). The Partnership and
the Participant desire to amend and restate the Award Agreement as of the Date
of Amendment set forth above. This grant is made pursuant to the terms of The
Blackstone Group L.P. 2007 Equity Incentive Plan (as amended, modified or
supplemented from time to time, the “Plan”), which is incorporated herein by
reference and made a part of this Award Agreement. Each Deferred Unit represents
the unfunded, unsecured right of the Participant to receive a Blackstone
Holdings Partnership Unit on the delivery date(s) specified in Section 4 hereof.

2. Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

(a) “Cause” shall mean the occurrence or existence of any of the following as
determined fairly, reasonably, on an informed basis and in good faith by the
Administrator:

(i) (w) any breach by the Participant of any provision of the Non-Competition,
Non-Solicitation and Confidentiality Agreement to which the Participant is a
party, (x) any material breach of any rules or regulations of the Partnership or
its Affiliates applicable to the Participant, (y) the Participant’s deliberate
failure to perform his or her duties to the Partnership or its Affiliates, or
(z) the Participant’s committing to, or engaging in any conduct or behavior that
is or may be harmful to the Partnership or its Affiliates in a material way;
provided, that, in the case of any of the foregoing clauses (w), (x), (y) and
(z), the Administrator has given the Participant written notice (a “Notice of
Breach”) within fifteen days after the Administrator becomes aware of such
action and the Participant fails to cure such breach, failure to perform,
conduct or



--------------------------------------------------------------------------------

behavior within fifteen days after receipt by the Participant of such Notice of
Breach from the Administrator (or such longer period, not to exceed an
additional fifteen days, as shall be reasonably required for such cure,
provided, that the Participant is diligently pursuing such cure);

(ii) any act of fraud, misappropriation, dishonesty, embezzlement or similar
conduct against the Partnership or its Affiliates; or

(iii) conviction (on the basis of a trial or by an accepted plea of guilty or
nolo contendere) of a felony or crime (including any misdemeanor charge
involving moral turpitude, false statements or misleading omissions, forgery,
wrongful taking, embezzlement, extortion or bribery), or a determination by a
court of competent jurisdiction, by a regulatory body or by a self-regulatory
body having authority with respect to applicable securities laws, rules or
regulations of the securities industry, that the Participant individually has
violated any applicable securities laws or any rules or regulations thereunder,
or any rules of any such self-regulatory body (including, without limitation,
any licensing requirement), if such conviction or determination has a material
adverse effect on (A) the Participant’s ability to function in his or her
position with the Partnership or its Affiliates, taking into account the
services required of such position and the nature of the Partnership’s and its
Affiliate’s business or (B) the business of the Partnership or its Affiliates.

(b) “Expiration Period” shall be one year following the date of the
Participant’s termination of Employment with the Partnership and its Affiliates.

(c) “Involuntary Termination” shall mean Partnership and its Affiliates have
terminated the Employment of the Participant without Cause (and in the absence
of the Participant’s Disability).

(d) “Letter Agreement” shall mean the Performance Earn Out Letter Agreement,
dated as of February 24, 2015, between Blackstone Holdings I L.P. and
Participant.

(e) “Non-Competition, Non Solicitation and Confidentiality Agreement” shall mean
any agreement, and any attachments or schedules thereto, entered into by and
between the Participant and the Partnership or its Affiliates, pursuant to which
the Participant has agreed, among other things, to certain restrictions relating
to non-competition, non-solicitation and/or confidentiality, in order to protect
the business of the Partnership and its Affiliates.

(f) “Qualifying Event” shall mean, during the Participant’s Employment with the
Partnership and its Affiliates, the Participant’s death, Disability or
Involuntary Termination.



--------------------------------------------------------------------------------

(g) “Retention Conditions” are that (x) Participant shall have provided, on a
date that is between 45-60 days (inclusive) prior to termination, written notice
to the Partnership’s Chief Legal Officer of the Participant’s intention to
terminate the Participant’s service with the Partnership, which notice will
provide for a date of termination of Employment no earlier than January 1, 2020
(the date of such termination, the “Early Retirement Date”) and (y) the
Participant continues Employment in good faith as a Senior Managing Director to
the Partnership through the Early Retirement Date; provided that, if an
Involuntary Termination occurs at any time, the Retention Conditions will be
satisfied and the Early Retirement Date will be the date of Involuntary
Termination.

(h) “Retention Units” shall mean, on any given date, the Deferred Units that
have become Vested Deferred Units and which are retained by the Partnership
(along with the underlying Blackstone Holdings Partnership Units) in accordance
with Section 4 hereof.

(i) “Vested Deferred Units” shall mean those Deferred Units which have become
vested pursuant to Section 3 or otherwise pursuant to the Plan.

(j) “Vesting Dates” shall mean each of the first eight anniversaries of
January 1, 2015.

3. Vesting.

(a) Vesting – General. Subject to the Participant’s continued Employment with
the Partnership and its Affiliates, 12.5% of the Deferred Units granted
hereunder shall vest on each Vesting Date; provided that 122,385 of the Deferred
Units otherwise scheduled to vest on the first Vesting Date shall vest instead
66.67% on December 31, 2016 and 33.33% on December 31, 2017 (each such date
being an additional “Vesting Date” for purposes of this Award Agreement).

(b) Vesting – Qualifying Events.

(i) Death or Disability. Upon the occurrence of a Qualifying Event on account of
the death or Disability, 100% of the Deferred Units granted hereunder shall vest
(to the extent not previously vested) upon the date of such event.

(ii) Involuntary Termination. Upon the occurrence of a Qualifying Event on
account of the Involuntary Termination of the Participant prior to the fifth
anniversary of the Original Date of Grant, the unvested Deferred Units shall
continue to vest in accordance with the vesting schedule as described in
Section 3(a) hereof as if the Participant remained employed through the fifth
anniversary of the Original Date of Grant (without duplication for any vesting
provided for in Section 3(b)(iii)). All other unvested Deferred Units shall be
cancelled immediately and the Participant shall automatically forfeit all rights
with respect to such unvested Deferred Units upon the date of such event.



--------------------------------------------------------------------------------

(iii) Separation following Satisfaction of Retention Conditions. Upon the
occurrence of the Participant’s termination of Employment on the Early
Retirement Date after satisfaction of the Retention Conditions:

(A) if the Early Retirement Date occurs during 2019 as a result of an
Involuntary Termination, then (w) the unvested Deferred Units scheduled to vest
on January 1, 2020 shall continue to vest in accordance with the vesting
schedule as described in Section 3(a) hereof as if the Participant remained
employed through January 1, 2020 (without duplication for any vesting provided
for in Section 3(b)(ii)), (x) the unvested Deferred Units scheduled to vest on
January 1, 2021 shall continue to vest as if Participant remained employed
through January 1, 2021, (y) 50% of the unvested Deferred Units scheduled to
vest on January 1, 2022 shall continue to vest as if the Participant remained
employed through January 1, 2022, and (z) all other unvested Deferred Units
shall be cancelled immediately and the Participant shall automatically forfeit
all rights with respect to such unvested Deferred Units upon the date of such
event;

(B) if the Early Retirement Date occurs between January 1, 2020 and March 31,
2020 (inclusive), then (x) the unvested Deferred Units scheduled to vest on
January 1, 2021 shall continue to vest in accordance with the vesting schedule
as described in Section 3(a) hereof as if the Participant remained employed
through January 1, 2021, (y) 50% of the unvested Deferred Units scheduled to
vest on January 1, 2022 shall continue to vest as if the Participant remained
employed through January 1, 2022, and (z) all other unvested Deferred Units
shall be cancelled immediately and the Participant shall automatically forfeit
all rights with respect to such unvested Deferred Units upon the date of such
event;

(C) if the Early Retirement Date occurs between April 1, 2020 and June 30, 2020
(inclusive), then (x) the unvested Deferred Units scheduled to vest on
January 1, 2021 shall continue to vest in accordance with the vesting schedule
as described in Section 3(a) hereof as if the Participant remained employed
through January 1, 2021, (y) 75% of the unvested Deferred Units scheduled to
vest on January 1, 2022 shall continue to vest as if the Participant remained
employed through January 1, 2022, and (z) all other unvested Deferred Units
shall be cancelled immediately and the Participant shall automatically forfeit
all rights with respect to such unvested Deferred Units upon the date of such
event;



--------------------------------------------------------------------------------

(D) if the Early Retirement Date occurs between July 1, 2020 and September 30,
2020 (inclusive), then (x) the unvested Deferred Units scheduled to vest on
January 1, 2021 shall continue to vest in accordance with the vesting schedule
as described in Section 3(a) hereof as if the Participant remained employed
through January 1, 2021, (y) the unvested Deferred Units scheduled to vest on
January 1, 2022 shall continue to vest as if the Participant remained employed
through January 1, 2022, and (z) all other unvested Deferred Units shall be
cancelled immediately and the Participant shall automatically forfeit all rights
with respect to such unvested Deferred Units upon the date of such event;

(E) if the Early Retirement Date occurs between October 1, 2020 and December 31,
2020 (inclusive), then (w) the unvested Deferred Units scheduled to vest on
January 1, 2021 shall continue to vest in accordance with the vesting schedule
as described in Section 3(a) hereof as if the Participant remained employed
through January 1, 2021, (x) the unvested Deferred Units scheduled to vest on
January 1, 2022 shall continue to vest as if the Participant remained employed
through January 1, 2022, (y) 25% of the unvested Deferred Units scheduled to
vest on January 1, 2023 shall continue to vest as if the Participant remained
employed through January 1, 2023, and (z) all other unvested Deferred Units
shall be cancelled immediately and the Participant shall automatically forfeit
all rights with respect to such unvested Deferred Units upon the date of such
event;

(F) if the Early Retirement Date occurs between January 1, 2021 and March 31,
2021 (inclusive), then (x) the unvested Deferred Units scheduled to vest on
January 1, 2022 shall continue to vest as if the Participant remained employed
through January 1, 2022, (y) 50% of the unvested Deferred Units scheduled to
vest on January 1, 2023 shall continue to vest as if the Participant remained
employed through January 1, 2023 (without duplication for any vesting provided
for in Section 3(b)(ii)), and (z) all other unvested Deferred Units shall be
cancelled immediately and the Participant shall automatically forfeit all rights
with respect to such unvested Deferred Units upon the date of such event;

(G) if the Early Retirement Date occurs between April 1, 2021 and June 30, 2021
(inclusive), then (x) the unvested Deferred Units scheduled to vest on
January 1, 2022 shall continue to vest as if the Participant remained employed
through January 1, 2022, (y) 75% of the unvested Deferred



--------------------------------------------------------------------------------

Units scheduled to vest on January 1, 2023 shall continue to vest as if the
Participant remained employed through January 1, 2023, and (z) all other
unvested Deferred Units shall be cancelled immediately and the Participant shall
automatically forfeit all rights with respect to such unvested Deferred Units
upon the date of such event; or

(H) if the Early Retirement Date occurs on or after July 1, 2021, then (x) the
unvested Deferred Units scheduled to vest on January 1, 2022 shall continue to
vest as if the Participant remained employed through January 1, 2022 and (y) the
unvested Deferred Units scheduled to vest on January 1, 2023 shall continue to
vest as if the Participant remained employed through January 1, 2023.

(c) Vesting –Terminations. Except as otherwise set forth in Section 3(b), in the
event the Participant’s Employment with the Partnership and its Affiliates is
terminated for any reason, the portion of the Award that has not yet vested (or
is not eligible to become vested) pursuant to Section 3(a) or 3(b) hereof (or
otherwise pursuant to the Plan) shall be cancelled immediately and the
Participant shall automatically forfeit all rights with respect to such portion
of the Award as of the date of such termination.

4. Delivery.

(a) Delivery – General. The Partnership shall, on each applicable Vesting Date
set forth below, deliver to the Participant the Blackstone Holdings Partnership
Units underlying the Deferred Units which vest and become Vested Deferred Units
on such date; provided that on each such Vesting Date, the Partnership shall
retain, as Retention Units (and withhold the corresponding underlying Blackstone
Holdings Partnership Units with respect thereto) 7.5% of the Deferred Units that
vest on such Vesting Date. The Blackstone Holdings Partnership Units underlying
Retention Units will be delivered to the Participant on the earlier of (i) the
tenth anniversary of the applicable Vesting Date and (ii) the date on which the
Expiration Period expires.

(b) Delivery – Death or Disability. Upon the occurrence of a Qualifying Event on
account of the Participant’s death or Disability, the Partnership shall, within
a reasonable time following the date of such event, deliver Blackstone Holdings
Partnership Units to the Participant in respect of 100% of the Deferred Units
which vest and become Vested Deferred Units on such Date and any then
outstanding Retention Units (to the extent not previously delivered).

 



--------------------------------------------------------------------------------

(c) Delivery – Terminations. Except as otherwise set forth in Section 4(b) or
4(d), in the event the Participant’s Employment with the Partnership and its
Affiliates is terminated for any reason, the Partnership shall (i) within a
reasonable time of such termination, deliver Blackstone Holdings Partnership
Units to the Participant in respect of the Vested Deferred Units as of such date
that are not Retention Units (if any) and (ii) deliver Blackstone Holdings
Partnership Units to the Participant in respect of the Retention Units in
accordance with Section 4(a), until the date on which the Expiration Period
expires, at which point all remaining Retention Units shall be delivered to the
Participant.

(d) Forfeiture – Cause Termination or Breach of Restrictive Covenants.
Notwithstanding anything to the contrary herein, upon the termination of the
Participant’s Employment by the Partnership or any of its Affiliates for Cause
or upon the Participant’s breach of any of the restrictive covenants contained
within an applicable Non-Competition, Non-Solicitation and Confidentiality
Agreement, all unvested Deferred Units, all undelivered vested Deferred Units
(except to the extent such Deferred Units were both (x) vested and (y) scheduled
to be delivered prior to the applicable breach or termination), and all
outstanding Retention Units shall immediately terminate and be forfeited without
consideration and no further Blackstone Holdings Partnership Units with respect
of the Award shall be delivered to the Participant or to the Participant’s legal
representative, beneficiaries or heirs.

5. Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, (i) 100% of the Deferred Units granted hereunder
which then remain outstanding shall vest (to the extent not previously vested)
upon the date of such Change in Control, and (ii) the Partnership shall deliver
Blackstone Holdings Partnership Units to the Participant at the same times as
would otherwise be delivered pursuant to Section 4(a); provided, however, if
such Change in Control (or any subsequent Change in Control) would constitute a
“change in the ownership or effective control” or a “change in the ownership of
a substantial portion of the assets” of the Partnership (in each case within the
meaning of Section 409A of the Code), the Partnership shall instead deliver
Blackstone Holdings Partnership Units to the Participant in respect of 100% of
the then-outstanding Deferred Units and Retention Units (to the extent not
previously delivered) on or within 10 days following such Change in Control.

6. Dividends. If on any date while Deferred Units are outstanding hereunder any
cash distributions shall be paid on the Blackstone Holdings Partnership Units
(whether vested or unvested), the Participant shall be entitled to receive, as
of such distribution date, a cash payment equal to the product of (a) the number
of Deferred Units, if any, held by the Participant as of the related
distribution date, multiplied by (b) the per Blackstone Holdings Partnership
Unit amount of such cash distribution.

7. Adjustments Upon Certain Events. The Administrator shall, in its sole
discretion, make certain substitutions or adjustments to any Retention Units or
Deferred Units subject to this Award Agreement pursuant to Section 9 of the
Plan.



--------------------------------------------------------------------------------

8. No Right to Continued Employment. The granting of the Deferred Units
evidenced by this Award Agreement shall impose no obligation on the Partnership
or any Affiliate to continue the Employment of the Participant and shall not
lessen or affect the Partnership’s or its Affiliate’s right to terminate the
Employment of such Participant.

9. No Rights of a Holder of Blackstone Holdings Partnership Units. Except as
otherwise provided herein, the Participant shall not have any rights as a holder
of Blackstone Holdings Partnership Units until such Blackstone Holdings
Partnership Units have been issued or transferred to the Participant.

10. Restrictions. Any Blackstone Holdings Partnership Units issued or
transferred to the Participant pursuant to Section 4 of this Award Agreement
shall be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Blackstone Holdings Partnership Units are listed and any
applicable U.S. or non-U.S. federal, state or local laws, and the Administrator
may cause a notation or notations to be put entered into the books and records
of the Partnership to make appropriate reference to such restrictions.

11. Transferability. Unless otherwise determined or approved by the
Administrator, no Deferred Units or Retention Units may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 11 shall be void and unenforceable
against the Partnership or any Affiliate.

12. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 12):

(a) If to the Partnership, to:

The Blackstone Group L.P.

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax: (212) 583-5258

(b) If to the Participant, to the address appearing in the personnel records of
the Partnership or any Affiliate.

13. Withholding. The Participant may be required to pay to the Partnership or
any Affiliate and the Partnership or any Affiliate shall have the right and is
hereby authorized to withhold from any issuance or transfer due under this
Agreement or under the Plan or from any compensation or other amount owing to
the Participant, applicable withholding taxes with respect to any issuance or
transfer under this Award Agreement or



--------------------------------------------------------------------------------

under the Plan and to take such action as may be necessary in the opinion of the
Partnership to satisfy all obligations for the payment of such withholding
taxes, including, without limitation, by reducing the number of Blackstone
Holdings Partnership Units that would otherwise be transferred or issued
pursuant to this Award Agreement. Without limiting the foregoing, the
Administrator may, from time to time, permit the Participant to make
arrangements prior to any vesting date or delivery date described herein to pay
the applicable withholding taxes by remitting a check prior to the applicable
vesting or delivery date.

14. Choice of Law. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the law of the State of New York.

15. Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All Deferred Units, Retention Units and Blackstone Holdings Partnership
Units issued or transferred with respect thereof are subject to the Plan. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

16. Entire Agreement. This Award Agreement contains the entire understanding
between the parties with respect to the Deferred Units granted hereunder
(including, without limitation, the vesting and delivery schedules described
herein), and hereby replaces and supersedes any prior communication and
arrangements between the Participant and the Partnership or any of its
Affiliates with respect to the matters set forth herein and any other
pre-existing economic or other arrangements between the Participant and the
Partnership or any of its Affiliates.

17. Modifications. Notwithstanding any provision of this Award Agreement to the
contrary, the Partnership reserves the right to modify the terms and conditions
of this Award Agreement, including, without limitation, the timing or
circumstances of the issuance or transfer of Blackstone Holdings Partnership
Units to the Participant hereunder, to the extent such modification is
determined by the Partnership to be necessary to comply with applicable law or
preserve the intended deferral of income recognition with respect to the
Deferred Units and Retention Units until the issuance or transfer of Blackstone
Holdings Partnership Units hereunder.

18. Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Signatures on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

 

THE BLACKSTONE GROUP L.P.

/s/ Stephen A. Schwarzman

Name: Stephen A. Schwarzman THE PARTICIPANT

/s/ Bennett Goodman

Name: Bennett Goodman

[Signature Page to Award Agreement]